Citation Nr: 1036121	
Decision Date: 09/24/10    Archive Date: 09/30/10

DOCKET NO.  08-13 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUES

1.  For the period prior to July 31, 2008, a rating in excess of 
20 percent for a chronic low back disability.

2.  For the period beginning July 31, 2008, a rating in excess of 
40 percent for a chronic low back disability.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

The Veteran and spouse


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel



INTRODUCTION

The Veteran had active service from December 1975 to December 
1995.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2007 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St, Petersburg, 
Florida, which denied the benefit sought on appeal.  

The Veteran and his spouse testified before the undersigned 
Veterans Law Judge in May 2010.  A copy of the transcript of this 
hearing has been associated with the claims file.   

In a September 2009 rating decision, the RO increased the rating 
for the service-connected back disability from 20 percent to 40 
percent, effective July 31, 2008.  This led to the staged rating 
issues listed on the above Title page.  The appeal remains 
active.

The record contains evidence that the Veteran is totally 
disabled due to service-connected disabilities.  Thus, the 
issue of entitlement to a total disability rating based on 
individual unemployability (TDIU) has been raised.  It 
appears that the RO might have created a temporary file 
and is currently considering this issue.  If the RO is not 
currently developing this claim, the record raises the 
issue and the RO should complete appropriate action 
regarding the claim for TDIU. 



FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable disposition 
of the Veteran's appeal has been obtained.

2.  For the period prior to July 31, 2008, the back disability 
was characterized by range of motion in flexion of greater than 
30 degrees; there was no ankylosis or incapacitating episodes; 
there is no objective evidence of radiculopathy.

3.  For the period beginning July 31, 2008, the back disability 
was characterized by range of motion in flexion of 30 degrees or 
less; there was no ankylosis or incapacitating episodes; there is 
no objective evidence of radiculopathy.


CONCLUSIONS OF LAW

1.  For the period prior to July 31, 2008, criteria for a rating 
higher than 20 percent for the chronic low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 
(2009).

2.  For the period beginning July 31, 2008, criteria for a rating 
higher than 40 percent for the chronic low back disability have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§§ 4.1-4.16, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Code 5237 
(2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA).  See Pub. L. No. 106-475, 
114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  The VCAA provides, among other things, 
for notice and assistance to VA claimants under certain 
circumstances.  VA has issued final rules amending its 
adjudication regulations to implement the provisions of the VCAA.  
See generally 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a). 
 The intended effect of these regulations is to establish clear 
guidelines consistent with the intent of Congress regarding the 
timing and the scope of assistance VA will provide to a claimant 
who files a substantially complete application for VA benefits or 
who attempts to reopen a previously denied claim.

In order to be consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b), VCAA notice must (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.   

The United States Court of Appeals for Veterans Claims (Court)'s, 
in Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008), outlined a 
number of requirements for notice in a claim for increase.  The 
United States Court of Appeals for the Federal Circuit (Federal 
Circuit), however, subsequently vacated the Court's holding in 
Vazquez.  After the Federal Circuit's decision, in a claim for 
increase, VA must inform the veteran of the type of evidence 
needed to substantiate the claim, namely, evidence demonstrating 
a worsening or increase in severity of the disability and the 
effect that worsening has on employment, but does not need to 
provide notice of alternate Diagnostic Codes under which the 
disability may be rated.  See Vazquez-Flores v. Shinseki, 580 
F.3d 1270 (2009).

The Board finds that VA has met these duties with regard to the 
claims adjudicated on the merits in this decision.  There is no 
issue as to providing an appropriate application form or 
completeness of the application.  The Veteran was issued VCAA 
letters regarding these claims in April 2007 and May 2008.  These 
letters fulfilled the notice requirements applicable to these 
claims.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini II), 
the Court held, in part, that a VCAA notice, as required by 38 
U.S.C. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, May 2008 VCAA 
notice letter was issued after the RO decision that is the 
subject of this appeal.  The RO cured the timing defect by 
providing complete VCAA notice together with re-adjudication of 
the claims, as demonstrated by the September 2009 supplemental 
statement of the case.  Prickett v. Nicholson, 20 Vet. App. 370, 
376-78 (2006); Mayfield v. Nicholson, 20 Vet. App. 537, 541-42 
(2006).  As the supplemental statement of the case complied with 
the applicable due process and notification requirements for a 
decision, it constitutes a readjudication decision.  Accordingly, 
the provision of adequate notice followed by a readjudication 
"cures" any timing problem associated with inadequate notice or 
the lack of notice prior to an initial adjudication.  Neither the 
Veteran, nor his representative, has indicated any prejudice 
caused by the timing error.  See Shinseki v. Sander,  S. Ct. 1696 
(April 21, 2009).

The Board also finds that all necessary assistance has been 
provided to the Veteran.  The evidence of file includes the 
report of VA examinations completed in June 2007, July 2008, 
August 2008, and July 2009.  The examinations were completed upon 
an adequate set of facts and evidence and thoroughly evaluate the 
current level of disability.  The Board finds the examinations of 
record are adequate for rating purposes.  See 38 C.F.R. §§ 3.326, 
3.327.

In view of the foregoing, the Board finds that VA has fulfilled 
its duty to notify and assist the Veteran in the claims under 
consideration.  Adjudication of the claims at this juncture, 
without directing or accomplishing any additional notification 
and/or development action, poses no risk of prejudice to the 
Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

The Veteran asserts that his disability is more severe than 
contemplated by the current ratings assigned.  In his April 2007 
claim for a higher rating, the Veteran noted that his disability 
was worsening, with his work being affected.  He reported that he 
was not able to bend and could not stand for a long period of 
time.  He also could not sleep due to pain in his lower back and 
hips.  In his notice of disagreement, he wrote that it was the 
primary reason he had to stop working.

Disability evaluations are determined by the application of the 
schedule of ratings which is based on average impairment of 
earning capacity.  See 38 U.S.C.A. § 1155.  Separate diagnostic 
codes identify the various disabilities.  In order to evaluate 
the level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's disability.  See Schafrath v. Derwinski, 1 Vet. App. 
589, 594 (1991).  

Although the veteran's entire history is reviewed when making a 
disability determination, where service connection has already 
been established and increase in the disability rating is at 
issue, it is the present level of the disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  
In Hart v. Mansfield, 21 Vet. App. 505 (2007), however, the Court 
held that staged ratings are appropriate for an increased rating 
claim, when the factual findings show distinct time periods where 
the service-connected disability exhibits symptoms that would 
warrant different ratings.

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  Any reasonable 
doubt regarding the degree of disability is resolved in favor of 
the veteran.  See 38 C.F.R. § 4.3.  The regulations also provide 
that where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria required 
for that rating.  38 C.F.R. § 4.7.  

All Diagnostic Codes discussed are located in 38 C.F.R. § 4.71a.  
Under the General Rating Formula for Diseases and Injuries of the 
Spine, a 20 percent evaluation is warranted for forward flexion 
of the thoracolumbar spine greater than 30 degrees but not 
greater than 60 degrees; or, a combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  A 40 percent evaluation is in order for 
forward flexion of the thoracolumbar spine of 30 degrees or less; 
or, favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine, while a 100 percent evaluation 
contemplates unfavorable ankylosis of the entire spine.  
Associated objective neurological abnormalities (e.g., bladder 
and bowel impairment) are evaluated separately.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of the 
Spine, Note 1.

Intervertebral disc syndrome is rated either under the General 
Rating Formula for Disease and Injuries of the Spine, or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. § 
4.25.  The Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes provides that ratings will be provided 
based on the duration of the incapacitating episodes.  An 
incapacitating episode is a period of acute signs and symptoms 
due to intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, Note (1).

The evidence of record indicates that he stopped working at the 
Post Office in 2007.  He received a disability retirement.  The 
Veteran is also on disability from the Social Security 
Administration (SSA) with a primary diagnosis of back disorders.

In a May 2007 letter, the Veteran's spouse described the 
Veteran's inability to lift things and that he could not stand or 
sit for long periods of time ("long hours").  She described 
assistance that she needed to provide him in activities such as 
bathing and dressing.  In another May 2007 letter, a fellow Post 
Office employee described the effect on the Veteran's 
disabilities on his ability to work.

The Veteran underwent a June 2007 VA examination.  The examiner 
described the Veteran's disability, describing that the Veteran 
had lumbar pain with radiation to his hips.  The examiner 
reported that there were no incapacitating episodes.  The 
examiner reported that the Veteran quit work at the Post Office 
due to his back, but also because of foot surgery.  The examiner 
reported that the Veteran had motion in flexion to 80 degrees.  
The examiner reported the ranges of motion in the other relevant 
movements.  The examiner reported that range of motion was 
reduced due to pain.  Diagnosis was degenerative disc disease of 
the lumbar spine.

The Veteran underwent an additional VA examination in July 2008.  
The examiner thoroughly described the disability.  The examiner 
noted the Veteran's use of a cane and brace.  He noted that the 
Veteran was limited to being able to walk 1/4 of a mile.  The 
Veteran had 20 degrees of flexion with pain beginning at 10 
degrees.  The examiner also tested other ranges of motion.  The 
examiner further described the effect of the disability on the 
Veteran's usual daily activities.  He reported that the cause of 
the Veteran's retirement was back pain.  The examiner diagnosed 
lumbar strain and degenerative disc disease.  

The Veteran underwent an August 2008 VA peripheral neuropathy 
examination.  After testing, the clinician found that there was 
no clinic supportive evidence of radiculopathy of the right lower 
extremity.  There was subjective impaired sensation of the right 
lower extremity in a non-dermatome distribution.

An additional VA examination was scheduled to clarify if the 
disability resulted in incapacitating episodes.  In the July 2009 
VA examination report, the examiner found that there were no 
incapacitating episodes.  The examiner did report the Veteran's 
complaints of needing help getting out of bed several days a 
month and that most days that he needed help getting shoes on due 
to lower back pain.  The examiner reported that the Veteran could 
not walk more than a few yards and the disability caused 
significant effects on his usual occupation, with decreased 
concentration, decreased mobility, problems lifting and carrying, 
and pain.

Additional private and VA treatment records describe the back 
disability's effect on the Veteran's ability to work.  In this 
regard, in an April 2007 VA treatment record, a clinician 
described the Veteran's back disability and then opined that the 
Veteran was "completely physically disabled and will be for the 
foreseeable future."

After review of all the evidence of record, the Board finds that 
a ratings higher than 20 percent prior to July 31, 2008, and 
higher than 40 percent as of July 31, 2008, are not warranted.  
The rated disability makes reference to radiculopathy, but there 
is no objective finding of an associated neurological disability, 
and thus, a separate rating is not warranted.  Further, there is 
no evidence of incapacitating episodes, and thus, rating based on 
incapacitating episodes is not warranted.  The disability is, 
thus, properly rated under the General Formula.

Prior to July 31, 2008, the evidence indicated that there was 
flexion of greater than 30 degrees.  A higher rating requires 
evidence of more severe limitation of motion or ankylosis.  As of 
July 31, 2008, a 40 percent rating is in effect.  There is no 
higher rating based on limitation of motion, and the evidence 
fails to show ankylosis.

The Board is cognizant that when evaluating disabilities of the 
joints, consideration must be given to the degree of actual 
functional impairment demonstrated.  Factors to be considered 
include pain, fatigue, incoordination, and weakness following 
repeated movements. 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The evidence prior to July 31, 
2008 does not provide a basis for a higher rating based on this 
criteria.  As of July 31, 2008, the Veteran is in receipt of the 
highest rating based on limitation of motion and a higher rating 
is not for application based on the DeLuca criteria.  Higher 
schedular ratings are denied.

As required by Schafrath v. Derwinski, 1 Vet. App. 589, 593 
(1991), the Board has considered the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, whether the Veteran raised them, including 
§ 3.321(b)(1), which governs extraschedular ratings.  Although 
the Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the first 
instance, the Board is not precluded from considering whether the 
case should be referred to the Director of VA's Compensation and 
Pension Service.  In accordance with Thun v. Peake, 22 Vet. App. 
111 (2008), there is a sequential three-step analysis to 
determine whether a case should be referred for extraschedular 
consideration.  Step one, is to determine whether the schedular 
rating adequately contemplates a claimant's disability picture.  
If the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability picture 
is contemplated by the Rating Schedule, and the assigned 
schedular evaluation is, therefore, adequate, and no referral to 
the Under Secretary for Benefits or the Director of the 
Compensation and Pension Service for consideration of an 
extraschedular rating is required.  If the schedular criteria do 
not contemplate the claimant's level of disability and 
symptomatology and the schedular criteria are therefore found to 
be inadequate, then step two is to determine whether the 
claimant's disability picture is exceptional with such related 
factors such as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular criteria.  If the disability 
picture meets the second step, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted. 

Regarding the first step of Thun, the Board finds that the rating 
criteria reasonably describe the Veteran's disability and 
symptomatology.  In other words, the Veteran does not experience 
any symptomatology not already contemplated by the Rating 
Schedule.  As the rating criteria reasonably describe the 
disability and symptomatology, the threshold factor for 
extraschedular consideration under step one of Thun has not been 
met and the Board need not reach the second step of the Thun 
analysis, that is, whether the disability picture is exceptional.  
As the disability picture is contemplated by the Rating Schedule, 
the assigned schedular rating is, therefore, adequate.  
Consequently, referral for extraschedular consideration is not 
required under 38 C.F.R. § 3.321(b)(1).  

There is evidence of record that raises the issue of entitlement 
to TDIU.  The Board is cognizant of the Court's holding in Rice 
v. Shinseki, 22 Vet. App. 447 (2009) regarding a TDIU being, in 
effect, part and parcel of an increased rating claim.  The record 
indicates, however, that the RO is currently separately 
addressing this issue.  Under these circumstances, the Board 
finds that it should not address an issue that is currently being 
developed by the RO.

As the preponderance of the evidence is against the claims, the 
benefit of the doubt doctrine is not applicable and the Veteran's 
claims for higher ratings for the service-connected low back 
disability must be denied.  See 38 U.S.C.A. § 5107(b); Ortiz v. 
Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding 
that "the benefit of the doubt rule is inapplicable when the 
preponderance of the evidence is found to be against the 
claimant"); Gilbert v. Derwinski, 1 Vet. App. 49, 56 (1990).


ORDER

For the period prior to July 31, 2008, a rating in excess of 20 
percent for a low back disability is denied.

For the period beginning July 31, 2008, a rating in excess of 40 
percent for a low back disability is denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


